Opinion of
Mr. Justice Ortiz
in which Mr. Chief Justice Snyder concurs.
This is a filiation suit originally brought in the former District Court of Puerto Rico, Bayamón Section, wherein judgment was rendered for the plaintiff. It is alleged in the complaint that Maria Figueroa Fuentes, while unmarried, sustained concubinage relations under the same roof with the defendant since February 1948, the latter being married to another woman, and that from these relations the minor Migdalia Figueroa was born on December 19, 1948. It is further stated in the complaint that the minor is and has always been in the uninterrupted possession of the status of natural daughter of the defendant and that “from the time plaintiff became pregnant until the minor was born and thereafter defendant has always treated the minor, publicly and privately, as his daughter, having furnished plaintiff prior to giving birth to said minor, with support for her care and attention and for childbirth.” The defendant denied the facts alleged in the complaint. Upon rendering judgment for the plaintiff the lower court made the following findings of fact:
“1. — Telesforo Diaz is a married man since 1984, but this fact does not preclude nor has precluded him from committing adultery, by virtue of which he has begotten children out of wedlock.
*169“2. — María Figueroa Fuentes is a divorced young lady but of good reputation insofar as her chastity is concerned, who lives and has lived for some years together with her mother within the municipality of Naranjito.
“3. — The plaintiff (sic) made love to Maria on February 1948 and upon accepting him they sustained concubinage relations during six months, which was known to the neighborhood in the domicile of Maria’s mother.
“4. — As a result of these relations a girl was born on December 19, 1948 who was recorded in the Registry of Vital Statistics as the natural daughter of Maria Figueroa under the name of Migdalia Figueroa.
“5. — While Maria Figueroa was pregnant and subsequently (sic) to childbirth, the defendant performed acts of acknowledgment, publicly, tending to show that he is the girl’s father, such as visiting Maria, urging her to procure a miscarriage by means of a criminal abortion, for which he gave her $25; sending her $10 with her brother while she was in the hospital; insisting in complying with his fatherly duties on condition that plaintiff should give up her daughter to his wife; and finally being affectionate and lovable with the child when he saw her for the first time at his house.
“6. — The defendant has refused to acknowledge this child as his own, for which reason he has also refused to give her his name and support.
“7. — The Judge writer of this opinion noticed a certain physical resemblance between the defendant and the child.”
The trial court made the following conclusions of law:
“1. — The Court has jurisdiction over the parties as well as of the subject matter.
“2. — The facts alleged in the complaint are sufficient to constitute a cause of action.
“3. — The defendant Telesforo Diaz sustained concubinage relations with Maria Figueroa Fuentes in the domicile of the latter’s mother, this domicile constituting the roof under which they sustained said relations privately and publicly.
“4. — Telesforo Diaz is the natural father of Migdalia Figueroa.
“5. — Migdalia Figueroa is entitled to bear her father’s surname and therefore she should be recorded and publicly acknowledged as Migdalia Diaz Figueroa.
*170“6. — Migdalia Diaz Figueroa is entitled to receive support from her father Telesforo Diaz and the latter is under the obligation to give it.”
The defendant has appealed to this Court and assigns the following errors:
“First error: The District Court committed error in concluding that ‘Telesforo Diaz sustained concubinage relations with Maria Figueroa Fuentes in the domicile of the latter’s mother, this domicile constituting the roof under which they sustained said relations privately and publicly’ (paragraph 3 of the Conclusions of Law at folio 10 — Trans, of Ev.).
“Second error: The District Court committed manifest error in weighing the evidence acting with prejudice and partiality and erroneously concluding that the evidence showed a public and private concubinage between plaintiff and defendant, this being the sole ground on which the court rests its judgment, the reversal of which therefore lies.”
This is the case of an alleged illegitimate child formerly known as an adulterine child from parents who at the time of the minor’s conception could not intermarry. In view of the fact that the minor was born in December 1948, the action should be governed by Act No. 229 of May 12, 1942 (Sess. Laws, p. 1296), as amended by Act No. 243 of May 12, 1945 (Sess. Laws, p. 814). Section 1 of this Act provides that: “All children born out of wedlock subsequent to the date this Act takes effect, shall be natural children, whether or not the parents could have married at the moment when such children were conceived. . . .”
Section 2 provides as follows:
“Children born out of wedlock prior to the date this Act takes effect, and who lack the qualifications of natural children according to previous legislation, may be recognized for all legal purposes by the voluntary action of their parents, and in their default, by that of the persons having the right to inherit therefrom. These children will be legitimized by the subsequent marriage of the parents, to each other.
“In case the children referred to in this Section are not recognized by the voluntary action of their parents, and in *171default of the latter, by that of the persons having the right to inherit therefrom, said children shall be considered as natural children for the sole purpose of bearing the surname of their parents. The action for this recognition shall be prosecuted in accordance with the procedure fixed by the Civil Code of Puerto Rico for the recognition of natural children; It being understood, however, That such a recognition shall only have the scope herein expressed.”
The first problem we are confronted with is of ‘determining whether the child born out of wedlock subsequent to the enactment of Acts Nos. 229 of 1942 and 243 of 1945, must show, in a filiation suit, that he is covered by the provisions and requirements of § 125 of the Civil Code, that is, that his parents lived in concubinage at the time of the conception and birth of the child, or that the child is in the, uninterrupted possession of the status of natural child or that there exists an indubitable document of the father in which he expressly recognizes paternity or any other authentic proof of paternity. With respect to children born out of wedlock prior to the effectiveness of Act No. 243 of 1945, said Act specifically provides that the action of acknowledgment shall be prosecuted in accordance with the procedure fixed by the Civil Code of Puerto Rico, in case the children are not acknowledged by the voluntary action of the parents. This implies the application in such cases of the provisions of the afore-mentioned § 125 of the Civil Code. Vargas v. Jusino, 71 P.R.R. 362, 365. Section 125 refers to acts indicating acknowledgment on the part of the father, but these acts, as a matter of procedure, must be proved in a filiation suit. However, as to children born out of wedlock subsequent to the effectiveness of Act No. 229 of 1942, as is the case herein, they are all declared natural children irrespective of whether or not their parents contracted marriage at the time of the conception of said children, pursuant to § 1 of said Act. This Section does hot expressly provide that the acknowledgment of said children shall be prosecuted *172under the Civil Code. Nevertheless, we believe that it was the main purpose of the Legislature in enacting § 1 of Act No. 229 of 1942 to do away with any possible difference between natural and adulterine children born subsequent to the effectiveness of said Act. It was not its purpose to eliminate the requirements of proof contained in § 125. If such would have been the legislative intent, the Legislative Assembly would have expressly repealed or amended said Section. There was no implied repeal inasmuch as the creation of equality between children born out of wedlock is not incompatible with the necessity of proving the status of said children by means of certain type of evidence.
However, since § 125 of the Civil Code is applicable to the present case, the lower court erred in concluding that the evidence showed that Maria Figueroa Fuentes and Telesforo Diaz had lived in concubinage. Plaintiff’s evidence on this point, which was believed by the trial court, was to the effect that the defendant made love to Maria Figueroa Fuentes, minor’s mother, and about February or March 1948 they had sexual relations; that she lived in the house of her mother in “Cerro No. 2” of Naranjito; that the defendant, who was a married man and lived in Corozal, visited Maria twice a week, going into the house early in the evening and leaving at dawn or early in the morning; that when the minor’s mother had been pregnant for four months he gave her $25 for an abortion but that it was not carried out; that after Maria became pregnant he only visited her three times and the minor was born on December 19, 1948. Although the fact that the putative father has a separate residence from the mother is not incompatible with the existence of a state of concubinage and although it is not necessary that the man and his mistress should hold themselves out to the public as man and wife in order to establish concubinage, nor that their relationship be notorious, Estela v. Heirs of Medrano, 51 P.R.R. 531, yet mere sporadic visits for the purpose of having sexual relations *173which are not similar to a marital state, which is real, without the need of matrimony, are not sufficient to constitute a state of concubinage. Estela v. Heirs of Medraño, supra, at page 537. The concept of concubinage essentially constitutes the' relation between a man and a woman who live as husband and wife without being such. Vázquez v. De Jesús, 65 P.R.R. 846. In this case the evidence does not show that Maria Figueroa Fuentes and the defendant lived as husband and wife. However, the appeal is taken from a judgment and not from the reasoning of the opinion and the judgment rendered in this case may and should be upheld on other grounds. Cf. Bianchi v. Heirs of Bianchi, 67 P.R.R. 557, 564; Cruz v. Carrasquillo, 61 P.R.R. 422. We believe and hold that in view of the special circumstances of this case the uninterrupted possession of status was proved. It is true that this Court has held that evidence on uninterrupted possession of status should be strong and convincing. Santiago v. Martínez, 72 P.R.R. 873, 880; Vargas v. Jusino, supra; Vázquez v. Boyrié, 52 P.R.R. 826, 829; Torres v. Heirs of Caballero, 39 P.R.R. 654, 660; Fontánez v. Heirs of Buxó, 36 P.R.R. 202, 207; Vega v. Heirs of Vega, 32 P.R.R. 548, 551; Medina v. Heirs of Bird et al., 30 P.R.R. 151, 155; Marrero v. Fordham et al., 27 P.R.R. 649, 653, Méndez v. Martínez, 21 P.R.R. 238, 253; Negueruela v. Somohano, 16 P.R.R. 658, 660. We should not apply to this case such a strict and stern rule of construction. In the first place, the statute merely requires a showing of “uninterrupted possession of status.” There is nothing in the act requiring a specific “quantum” or type of evidence to justify the compliance with said requirements. The concept of “strong and convincing evidence” is attached to the statute by judicial construction and should not be transformed into a categorical imperative, mechanical and inflexible which would tend to obstruct the truth and justice in any particular case. Let us break away from the tyranny of words and from the restraint of purely mechanical con*174cepts in order to enjoy conscientiously the judicial freedom of delving into the merits of each case, from the stand point of the. realities of life and of specific social and individual interests. This does not mean, naturally, that we should ignore the letter of the law and that the fancy, or even'the philosophy, of the trier be used to substitute or sacrifice the statutory provision. This is a government of law and not of men. But the convenience of avoiding an individualized justice beyond the scope of the law is compatible with the desideratum of construing the language of the statute dynamically, flexibly and realistically.
 As to the problem before us, we understand, that in requiring proof to establish the filiation, the judge is faced with the dilemma of doing justice to innocent children, especially in the light of the full recognition of the essential human equality that should prevail and recognizing at the same time that the status of a child, and his standing as a member of the family have a significant social meaning and that, therefore, no doors should be left open to sham or fraudulent claims of filiation. The exclusion of rigid categories must not imply that the judge should fail to comply with his high social responsibility of carefully weighing the evidence in cases of filiation and of deciding in accordance with the authentic preponderance of the evidence. On the other hand, the appeal to the social transcendence of the relationship between father and son often serves as the “inarticulate premise” on which an attitude adverse to equality between all children, whether legitimate or natural is based. That is why we, as judges, must add vitality to the letter of law, not precisely from the viewpoint of our individual philosophy but from the viewpoint of the philosophy prevailing in the community, as the same transpires from the evolution of the laws. Unless the letter of the lav/ demands a particular construction, the legislative and social background of the statute in question.as well as subsequent statutes in pari materia may be used as an aid to the proper interpreta*175tion so as to harmonize adequately the general purport of the legislature. 50 Am. Jur. 274 et seq., 328, 329, 343 et seq. Pursuant to § § 18 and 19 of our Civil Code, the statutes referring to the same subject matter or which have a common purpose, should be construed with reference to one another, inasmuch as the clear expression of one provision may be taken to explain a doubtful significance in another, and, in addition, because it is a fundamental and universal rule that the best means to discover the true sense of a statute where the context is ambiguous, is to study the policy and spirit of the Act, or the cause or reasons which induced the legislative power to enact it. It is important, therefore, that we consider the historical background of the concepts with reference to the filiation of illegitimate children and to the manner of proving said status, that is, in the substantive as well as in the adjective aspect.
Under the early Roman law great emphasis was placed on the institution of the family which formed an' imperium in imperio more ancient than the State. Hunter, Derecho Romano, p. 34. There the patriarchal theory of the family prevailed, its basis being the paternal power. Sherman Roman Law in the Modern World, Vol. 2, p. 44. This concept implied a harsh attitude toward the rights of illegitimate children. 30 Col. L. Rev. 308, 310: “The Familiar Property Rights of Illegitimate Children: A Comparative Study.” On the other hand it was quite easy to prove the status of illegitimate children it being a simple question of fact without any restriction except as to any other question of fact in any other juridical relation. 30 Col. L. Rev. 322.
Under the early French law, prior to the Code Napoleón the inquiry into fatherhood was in no way restricted, the testimony of the presumptive mother being sufficient to establish the maternity, under the maxim creditur virgini parturienti asserenti se pragnantem esse es aliquo. See Colin y Capitant, Derecho Civil, Vol. 1, p. 621. But such were the abuses committed against this blanket freedom that *176later, for over one century, § 340 of the Code Napoleon prevailed in France forbidding the inquiry into fatherhood and providing that, except in cases of abduction, the filiation of a natural child could only arise from the voluntary acknowledgment by the father. Colin y Capitanfc, op cit., p. 621. The new idea fell outside of its scope (1 Manresa 631, 6th Ed.) and it was based on the desire to avoid scandals, arbitrary decisions and blackmail in cases where it is difficult and at times impossible to prove the paternity with absolute certainty on account of the “impenetrable veil of mystery enveloping fatherhood,” as stated by the author of § 340. 1 Manresa, op. cit., 630. In Colin y Capitant, op. cit., 623, said grounds are discussed as follows:
“The rebuttal of the first of these arguments is easy. The statute contemplates civil as well as criminal prosecutions in actions of divorce, denial of paternity, adultery, proxenetism, crimes against honesty and good usage, which are as disagreeable and as disturbing of the family peace as any suit of inquiry into fatherhood. Is not the most serious of scandals produced by a legislation which permits the abandonment of mothers and minors causing a state of demoralization with its horror of sexual acts, especially amid large conglomerations of working people ?
“As to the second argument, it must be admitted that it is notoriously exaggerated. Proof that it is not absolutely impossible to establish the natural paternity is that the statute permits it in one case, abduction. And, furthermore, it is not difficult to conceive any number of hypotheses where paternity is founded on verisimilitudes, on presumptions of such import as those which arise from either abduction or voluntary acknowledgment by authentic papers. So it happens particularly in cases of rape, of admissions of paternity made in writing repeatedly and formally, of possession of status. The uninterrupted cohabiting on the part of a concubine with a man, who live as husband and wife, does it not entail the same presumption of sexual relations as derived from marriage? And the presumption of fidelity which must corroborate the preceding so as to complete the proof of parentage, a presumption which, in the case of a married woman, springs from the very fact of *177marriage, can it not be considered implicit when the conduct of the unmarried mother, apart from her relations with her paramour, does not give rise to any sort of criticism?
“The new rule prohibiting the inquiry into fatherhood, so poorly justified, so inhuman and so unfair in its results should not subsist.
“Outside of France such a rule does not partake of the popularity which for a long time was attached to the Code Napoleon. The German and Anglosaxon countries remained true to the contrary view. Switzerland whose cantons were divided on this question, expressed in its Civil Code (§ 307) its adherence to the system of inquiry. A region, the Rhine countries, which at first practiced the French system, had to admit the inquiry into fatherhood after the effectiveness of the German Civil Code (§ § 1716 and 1717) ; this legislative amendment brought about wholesome results. Belgium has likewise admitted the inquiry into fatherhood by virtue of its Act of April 23, 1908.
“In France, under the influence of its literature full of dramatic fiction, naturally sympathizing with the natural child, a movement of protest promptly started against the doctrine of § 340. In this movement there marched side by side publicists from adverse fields: Victor Hugo and Le Play, and lawyers having diametrically opposite views; Acollas next to Jacquier and Lacoierta. Finally, after several idle attempts of legislative reform, Parliament, accepting a proposition of Gustave' Rivet and Beranger, which dated back to 1905 and which had undergone numerous amendments, decided to approve the Act of November 16, 1911, (sic) which as introduced in § 340, suppresses the rule of blanket prohibition of inquiry into fatherhood out of wedlock and substitutes it for the rule of judicial inquiry permitted and organized on a certain number of hypotheses-expressly limited.”
Section 340 of the Code Napoleon, now substituted by the Act of November 16, 1912, forbade inquiry into fatherhood, as a means of proof. Irrespective of its merits, § 340 was adopted by several countries such as Belgium, Greece, Holland, Roumania, Haiti, Costa Rica, Bolivia, Uruguay and Venezuela. 1 Manresa op. cit, 631. On the other hand, the free inquiry into parentage by means of any kind of *178proof has been accepted in England, Scotland, many states of the United States of America, Sweden, Norway, Denmark, Austria, Hungary, Germany, Switzerland, Brazil, Mexico, Perú, Chile, Argentina, Guatemala, Salvador and Honduras. Manresa, op. cit., 631.
In Spain, prior to the effectiveness of the Civil Code, the rights and actions of illegitimate children were determined by Law 11 of Toro. Under this law, the requirements to establish filiation of a child were the following:
(1) Born of a father who at the time of conception or of its birth could have validly married without dispensation and
(2) Acknowledged by his father, either expressly or impliedly. Planellas v. Heirs of Planellas, 59 P.R.R. 372, 387; Castro v. Solís et al., 19 P.R.R. 645; Ramírez et al. v. Ramírez et at., 30 P.R.R. 574.
Law 11 of Toro provided ample field for the proof of filiation, inasmuch as it accepted implied acknowledgment by any of the means of proof established by law. 1 Manresa 621, 6th ed. However, with the enactment of the Civil Code, 135 thereof, counterpart to our § 125, went into effect. Under § 135, the father may be compelled to acknowledge his natural child when an indisputable paper written by him, expressly acknowledging his paternity, is in existence or when the child has been in the uninterrupted possession of the status of a natural child justified by the conduct of the father himself or that of his family. Our § 125 goes still further and admits, to establish filiation, proof of the concubinage of both parties and authentic proof of the paternity. The Spanish Civil Code as well as our Code adopt a happy medium as to the inquiry into fatherhood, for they do not provide for a blanket prohibition, as in France, nor permit it freely in all the cases. They merely permit proof of the filiation and of the paternity in the cases expressly mentioned in the Code, which, we have enumerated. 1 Man-*179resa, op. oil., p. 630 et seq. But in so doing nothing was said in these Codes as to the kind of proof necessary to establish the existence of one of the cases, or of one of the situations listed in the Code. The requirement of “strong and convincing evidence” has been imposed by the courts and not by the Code. It is tantamount to the judicial, not statutory, creation of a rule of evidence as to the kind of proof required in the light of a specific judicial philosophy or policy. It is this policy which is now under our consideration. Let us first understand the legislative and constitutional policy prevalent in Puerto Rico as to the substantive rights of illegitimate children.
We have already noted that Acts Nos. 229 of 1942 and 243 of 1945 establish equality between “adulterine” and natural children born after the effectiveness of those statutes.' Under Act No. 448 of 1947 (Sess. Laws, p. 179), the hereditary estate of a deceased shall be divided share and share alike among all his children, whether legitimate or natural. Cortés v. Cortés, 73 P.R.R. 643. Section 1 of Article II of the Constitution of the Commonwealth of Puerto Rico provides that all men are equal before the law; that no discrimination shall be made on account of birth, social origin or condition and that the laws shall embody these principles of essential human equality. The report of the Commission of the Bill of Rights of the Constitutional Convention which was approved by our Constitution says, in part, the following:
“The purpose of this section is to indicate clearly as a con-substantial basis ,of everything that follows the principle of the human dignity and, as a consequence thereof, the essential equality of man within our constitutional system. Equality before the law predominates Over accidents or differences, whether they emanate from nature itself or from culture. Any discrimination or privilege in violation of this essential equality is repudiated by the system of law of Puerto Ricu. Insofar as necessary, our legal system is hereby buttressed .by this con*180stitutional provision, as well as bound to enhance its provisions to accomplish fully the purpose of this Section.
“Birth. It is intended to eliminate the juridical stigma against children born out of wedlock. All children, in respect of their parents and in •respect of the juridical order, are guaranteed equal rights. Illicit unions may and should be forbidden and this provision shall tend to discourage them. But the innocent offspring should come to the world free of juridical discriminations or inferiorities. It is thus required by the principle of individual responsibility, pursuant to which no one is to blame for the acts which he himself did not perform. Although the present legislation already embraces most of the provisions herein set forth, new laws must be enacted. For inheritance and property purposes future amendments to this Section shall not be retroactive to births prior to its effectiveness.
“Social origin. This provision reiterates the doctrine of discarding any inequality, favoritism or prejudice, whatever might be the legal merits of the action, of an application in the public service, of a bid, etc., for reasons of social origin or condition.”
Finally, Act No. 17 of August 20, 1952, entitled: “To Establish the Equality of Rights of Children,” provides that all children have with respect to their parents and to the property left by them, the same rights as those of the legitimate children, this provision being retroactive to July 25, 1952.
All these provisions speak eloquently and definitively of a strong legislative as well as constitutional policy and philosophy in pursuit of equality for children. In construing § 125 of our Civil Code we should not disregard those pronouncements, whose “tonic” must be considered in the formulation of a general hermeneutic criterion. Cf. Judgment of May 25, 1945 of the Supreme Court of Spain. Just as the Commission of the Bill of Rights points out in its report, we should discard all inequality, favoritism or prejudice, whatever may be the legal merits of an action, which might be of the same nature of the present action. In expressing *181our disagreement with the view that the evidence must be “strong and convincing” in cases of filiation as the one herein, we are not legislating, but merely eliminating a purely judicial interpolation which this Court had inserted in the statute. We reject the narrow construction of § 125 of the Civil Code and we adopt a declarative construction, which merely declares what the statute says, that is, that the uninterrupted possession of the status must be proved, without any previous judicial test as to the kind of evidence required. In short, we disagree with the automatic application to all the cases of a restrictive rule as to the quantum of evidence required. We prefer to allow in each particular case a certain margin to seek the truth as to the filiation of a child, and the judge should fully assume his delicate mission of gauging the truth and of deciding in accordance with the preponderance of the evidence, without feeling the weight of a mechanical or artificial rule.
 We shall now examine the evidence presented in this case. According to the evidence introduced by the plaintiff and believed by the lower court, in connection with the possession of the status, when the mother was in the hospital, the defendant sent her $10. On another occasion, the defendant asked the mother, through a third person, to send him the child in order to acknowledge her together with his wife. Plaintiff sent the girl three times to defendant’s house and on one of those occasions the defendant took the child in his arms and held her for about two hours. Defendant’s wife also asked that the child be given to her and her husband in order to acknowledge her.
Taken in an isolated fashion, it could be argued that said evidence, under the prevalent rule in this jurisdiction, which we now discard, was neither strong nor convincing. Taking the problem as one of preponderance of the evidence which the court might believe not in an openly erroneous manner, and as one of inquiry and showing of the truth, this evidence should be considered in the light of the whole set of circum*182stances of the case. In the first place, the concept of “uninterrupted-, possession of status,” insofar as the adjective “uninterrupted” is concerned, has been correctly defined in Colón v. Heirs of Tristani, 44 P.R.R. 163, 173-174, as follows:
“.The adjective ‘continuo,’ according to Scaevola, has several meanings and in the case of Section 135 it may not be taken to mean ‘uninterrupted,’ but as ‘a thing that follows another,’ and it is to be' interpreted with the word ‘constant,’ which means perseverance or repetition of acts. In our opinion, the word ‘continuo’ (uninterrupted) should be taken to mean a series of acts, a set of facts carried out by the person from whom the acknowledgment is claimed, sufficient, if considered as a whole, to constitute the uninterrupted condition of a natural child, Once these series of acts have been carried out for a reasonable, length of time, the father should not be allowed to revoke with his subsequent acts the acknowledgment priorly made by him. To establish a contrary principle would be equivalent to authorize the father to set aside certain facts which should have been insufficient for the child to obtain his acknowledgment, if the action had been brought prior to the date in which the relations existing between them had been interrupted.”
In other words, the continuity refers to a set of facts which, although interrupted, are related to one another and are made manifest through a reasonable length of time. There is no fixed formula as to a specific number of facts which might be required or as to the length of time. In the case at bar, the child was born on December 19, 1948, and the complaint was filed on September 19, 1949, that is, nine months later. The period of time for performing acts which led to the ’ possession of status was rather short. But the child should not be penalized for having filed the complaint promptly and we must consider that if the acts of the defendant and his family were rather sparse, it was possibly due to the date when the complaint was filed. The case might be different if several years had elapsed between the birth and the filing of the complaint in the filiation suit, inasmuch *183as, in that case, if the defendant had originally performed certain isolated acts, his silence or inactivity during a long period of time could suggest an implicit repudiation of the original acts.
Another particular point in this case refers to the fact that the father appeared in the suit and in his testimony denied substantially that he had performed the acts which plaintiff alleges. He had a fair opportunity to attempt to prove that the claim was false, but the trial court did not believe his testimony nor that of his witnesses. The essential rule in this kind of cases is to avoid fictitious claims as to the status of a child as a member of the family. But if the father himself has the opportunity to appear, testify and present evidence, the probabilities of false allegations of filiation are foreclosed. The fact that the testimony and the evidence presented by a defendant were not believed by the court, does not alter the reality that he had the occasion and opportunity to reject the complaint and, on the contrary, said fact bolsters plaintiff’s claim. ■ The case might be different if death had sealed the father’s lips, thereby foreclosing the possibility of presenting fully adequate conditions on which to reject an action of filiation.
Another element that singles out this case is the fact that the child in question was known previously as adulterine. In such cases, a married father, in a certain social atmosphere, is not inclined to make any ostentation of his relationship to that kind of children. That reluctance constitutes a relevant factor as to the uninterrupted possession of status, as has been accepted by the jurisprudence, when pointing out the difference in the treatment between a legitimate and a natural son. Judgments of June 26,1903 and June 15, 1936 of the Supreme Court of Spain.
Although technically it was not shown that the mother and the defendant lived in concubinage, the lower court found *184that they sustained sexual relations, to the extent that the defendant visited the mother twice a week, staying with her until daybreak and till morning, and there was evidence believed by the court to the effect that when she was pregnant the defendant gave her $25 to procure a miscarriage. From the point of view of the judicial inquiry into the truth of things, these facts tend to show the actual fatherhood.
All those factors tend to show that the concept of uninterrupted possession of status has not a fixed and unassailable significance, but that it should be construed dynamically in harmony with the realities involved in each particular case. Under these rules we must reach the conclusion that the lower court acted correctly in granting the complaint.
We shall not close this opinion without referring to a noble expression of Mr. Chief Justice del Toro in his dissenting opinion in Ortiz v. Dragoni, 59 P.R.R,. 14, 29, where he says:
■ “There-should be no fatherless .children. The responsibility that binds the man who begets a human being to his offspring should not be eluded. Once his paternity is established and it is shown that the same has been in any way acknowledged by the father, it should not be permitted that selfishness, family connections, or, the serious material and moral consequences generally attaching thereto, should destroy the first spontaneous urge to which nature itself responded, because that first act embodied truth and justice.”
Notwithstanding the different views emanating from this opinion as well as from the opinion of Mr. Justice Negron Fernández, a majority of this Court — composed of Mr. Chief Justice Snyder, Mr. Negrón Fernández, Mr. Justice Belaval and the writer — agrees in that the rule on strong and convincing evidence in cases of filiation is obsolete and should be discarded and it is hereby discarded from our jurisprudence.
The judgment will be affirmed.